                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

HUGO ERNESTO MOLINA,                               §
                                                   §
        Plaintiff,                                 §
                                                   §
v.                                                 §
                                                   §            Civil Action No. 3:17-CV-882-L
THE VOLUNTEERS OF AMERICA,                         §
TEXAS, INC.; ANGELA KING; MARY                     §
QUIMBY; DUANE GARCIA ERICA                         §
SMITH, JENEAN BRAY;                                §
and GREG BASHAM,                                   §
                                                   §
        Defendants.                                §

                                               ORDER

        Before the court is Defendants Volunteers of America, Texas, Inc., Angela King, Mary

Quimby, Erica Smith, Duane Garcia, Jenean Bray, and Greg Basham’s Motion to Dismiss Plaintiff’s

Third Amended Complaint Pursuant to FRCP 12(b)(6) (“Motion”) (Doc. 26), filed October 16, 2018.

On August 16, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 37) was entered, recommending that the court grant Defendants’

Motion and dismiss all claims by Plaintiff against Defendants in this action. Plaintiff filed fifty-five

pages of objections to the Report on August 30, 2019, in which he continues to assert essentially the

same arguments in support of his claims of discrimination and retaliation under the Americans with

Disabilities Act and maintains that he has suffered a compensable injury or injuries. Most of

Plaintiff’s objections consist of a summary of various legal authority without any explanation

regarding the relevance of such authority as it pertains to the magistrate judge’s findings and

conclusions.


Order – Page 1
       After carefully reviewing the motion, briefs, pleadings and Report, and having conducted a

de novo review of that portion of the Report to which objection was made, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, the court overrules Plaintiff’s objections, grants Defendants’ Motion (Doc. 26),

and dismisses with prejudice all claims asserted by Plaintiff in this action against Defendants.

Further, as Plaintiff was unable to state a valid claim for relief despite being allowed to amend his

pleadings a number of times, the court determines that he has pleaded his best case, and further

amendment would be futile and unnecessarily delay the resolution of this litigation. The court,

therefore, will not allow Plaintiff to further amend his pleadings.

       It is so ordered this 3rd day of September, 2019.



                                                    _ _______________________________
                                                    Sam A. Lindsay
                                                    United States District Judge




Order – Page 2
